DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Examiner notes that any objections and/or rejections recited in the previous office action dated 11/18/2021 and not repeated herein are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18-20, 22, 24-26, and 28-41 are rejected under 35 U.S.C. 112(b) o as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Claims 18, 38, and 40 recite the phrase “A cylinder set up for the application of a hollow cylinder.” It is unclear what is meant by this and what the claim is directed to. For purposes of examination, claims 18, 38, and 40 are interpreted as instead reciting “A hollow cylinder.”
Claim 38 is indefinite as the recitation of possible elements is not properly claimed in the alternative.  Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C").  See, e.g., the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162, 7166 (February 9, 2011).  Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims.  A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196.  If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.  If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281. See MPEP 2173.05(h). For the purposes of examination claim 38 will be interpreted as reciting “the material of the outer layer being selected from the group consisting of metals, ceramics, plastics, and combinations thereof…” Correction is required.
Claims 19-20, 22, 24-26, 28-37, 39, and 41 are also rejected under 35 U.S.C. 112(b) since these claims depend from the claims rejected above and do not remedy the aforementioned deficiencies.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-20, 22, 24-26, 28-37, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Schwiertz (EP-3243660-A1, US-20190143671-A1 used as English language equivalent for all citations) in view of Bussof et al. (US-20040103976-A1) and Zhou et al. (US-20160121598-A1)(newly cited). Shore Hardness Scales (Shore Hardness Scales, 2019, Smooth-On) is relied upon as an evidentiary reference for claim 37 (newly cited)(copy provided herewith).
Regarding claim 18, Schwiertz teaches a hollow cylinder, the cylinder having a layer structure which comprises in this order, from inside to outside, a base layer (14), a first compressible layer (16 – “expandable foam layer”), a filling layer (20), an interlayer (24), and a second compressible layer (26) (Schwiertz, Par. 0014-0016, 0084-0085, and 0144-0179, Figs 6-7, and 9-10). Schwiertz further teaches that the first compressible layer is an expandable foam layer and is therefore made of an elastic material (Schwiertz, Par. 0016 and 0084-0085). Schwiertz further teaches that the second compressible layer (26) is made of a polyurethane foam and is adjacent a layer of GRP (24) (Schwiertz, Par. 0084-0085 and Figs 6-7). 
Schwiertz does not disclose that the cylinder comprises an outer layer, wherein the outer layer forms a lateral surface of the cylinder.
Bussof teaches a cylinder having a layer structure comprising a compressible layer (Bussof, Abstract, Par. 0002, and 0020-0022) and an outer layer adjacent the compressible layer, wherein the outer layer forms a lateral surface of the cylinder (Bussof, Par. 0027, Figs. 1-2 and 4).
Since both Schwiertz and Bussof are analogous art as they both teach multilayer cylinders for printing (Schwiertz, Par. 0001-0002; Bussof, Par. Abstract, Par. 0002) comprising a compressible layer, it would have been obvious to one of ordinary skill in the art to modify Schwiertz with the teachings of Bussof and form the cylinder of Schwiertz with the outer layer of Bussof next to the second compressible layer. This would allow for an image able surface as well as no need for any additional adhesives to secure the compressible and outer layer to one another (Bussof, Par. 0027).
Schwiertz does not specifically disclose that the second compressible layer (26) is made of an elastic material.
Zhou teaches a multilayer cylinder for printing comprising an outer layer and a compressible layer (annular elastomeric layer 130) wherein the compressible layer comprises an elastomeric material (ethylene propylene diene rubber) (Zhou, Abstract, Par. 0015, 0035-0037, and 0041).
Since both modified Schwiertz and Zhou are analogous art as they both teach multilayer cylinders for printing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Zhou and use Zhou’s compressible layer (130) as Schwiertz’s second compressible layer (26). This would allow for support for the cylinder and off-axis movement (Zhou, Par. 0035).
Regarding claim 19, modified Schwiertz teaches that the cylinder has a further interlayer (18) disposed between the first compressible layer and the filling layer (Schwiertz, Par. 0085 and Fig. 6).
Regarding claim 20, modified Schwiertz teaches that the cylinder comprises at least one channel which is disposed in its interior and communicates with openings on a lateral surface of the cylinder and an end face of the cylinder (Schwiertz Par. 0085-0087 and Fig. 6).
Regarding claim 22, modified Schwiertz teaches that the material of the base layer and the further interlayer is a fiber-reinforced plastic (Schwiertz, Par. 0085).
Regarding claim 24, modified Schwiertz teaches that the second compressible layer has a thickness of 6 mm (Schwiertz, Par. 0118), which lies within the claimed range of from 0.1 mm to 10 mm and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 25, modified Schwiertz, teaches that the base layer, first compressible layer, and further interlayer has a combined thickness of from 1 to 4 mm, the interlayer has a thickness of 2 mm, and the second compressible layer has a thickness of 6 mm (Schwiertz, Par. 0117-0118). Modified Schwiertz further teaches that the outer layer has a thickness of from 0.5 mm to 1.4 mm (Bussof, Par. 0021). While modified Schwiertz remains silent on the specific thickness of the first compressible layer, it would have been obvious to one of ordinary skill in the art that the thickness of the first compressible layer would result in a ratio of thickness of the base layers, interlayer, and outer layer to the first and second compressible layers that would lie within the claimed range of from 0.01 to 400, see MPEP 2131.03 and 2143.
Regarding claim 26, modified Schwiertz teaches that the base layer, first compressible layer, and further interlayer has a combined thickness of from 1 to 4 mm, the interlayer has a thickness of 2 mm, and the second compressible layer has a thickness of 6 mm (Schwiertz, Par. 0117-0118). While modified Schwiertz is silent regarding the specific thickness of the first compressible layer and the base layer, this results in a combined thickness of the base layer and the first compressible layer of 2 mm or less. Therefore, modified Schwiertz teaches that the first compressible layer has a thickness of less than 2 mm. As such, modified Schwiertz teaches that the ratio of the first compressible layer to the thickness of the second compressible layer is less than 0.33, which overlaps the claimed range of 0.1 to 10. Therefore, it would have been obvious to one of ordinary skill in the art that the thickness of the first compressible layer would result in a ratio of thickness of the first compressible layer to the second compressible layer that would overlap the claimed range of from 0.1 to 10, and therefore establish a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I and 2143.
Regarding claim 28, modified Schwiertz teaches that outer layer has a thickness from 0.5 mm to 1.4 mm (Bussof, Par. 0021) which meets the limitation of claim 28. 
Regarding claim 29-30, modified Schwiertz teaches that the cylinder has the same layer structure and thickness as the instant invention as stated above for claims 18-28 and 37 as stated below. Modified Schwiertz further teaches wherein the first compressible layer is made of an elastic polyurethane foam, and the second compressible layer is made from an elastic ethylene propylene diene rubber as stated above for claim 18 (Schwiertz, Par. 0005, 0016, and 0085-0086; Zhou, Abstract, Par. 0015, 0035-0037, and 0041). Modified Schwiertz further teaches that the first and second compressible layers each have a shore hardness that render obvious the shore hardness of the instant invention as stated below for claim 37. Modified Schwiertz further teaches that the second compressible layer has a thickness of 6 mm as stated above for claim 24 (Schwiertz, Par. 0118), which is lies within the range of the instant application claim 24 and the instant specification page 9. The instant specification states that the vibration dampening is primarily due to the compressible layers and the material they are made from including a polyurethane foam and ethylene propylene diene rubber, see the page 9 of the specification as filed. Modified Schwiertz has the same layer structure and materials as the instant invention including the compressible layers as stated above. Given that the cylinder of modified Schwiertz would have had the same layer arrangement and layer materials as the cylinder claimed and disclosed by Applicant, there is reasonable expectation that the cylinder of modified Schwiertz would have intrinsically exhibited the resonant vibration and vibration decay properties as those recited in claims 29 and 30 (see MPEP 2112 V).
Regarding claim 31, modified Schwiertz teaches that the cylinder is a printing form cylinder (Schwiertz, Abstract, Par. 0001 and 0015).
Regarding claim 32, modified Schwiertz teaches that the cylinder is a hollow cylinder forming an adaptor sleeve (Schwiertz, Abstract, Par. 0009, 0015-0016, and 0053-0060).
Regarding claim 33, modified Schwiertz teaches an arrangement comprising a first cylinder according to claim 32 and a second cylinder according to claim 32 which is disposed in the interior of the first hollow cylinder (Schwiertz, Abstract, Par. 0009, 0015-0016, and 0053-0060).
Regarding claim 34, modified Schwiertz teaches an arrangement comprising the cylinder according to claim 31 and a printing sleeve disposed on a lateral surface of the cylinder (Schwiertz, Abstract, Par. 0009, 0015-0017, 0053-0060).
Regarding claim 35, modified Schwiertz teaches the arrangement according to claim 33 further comprising a printing sleeve disposed on a lateral surface of the first cylinder (Schwiertz , Abstract, Par. 0009, 0015-0017, 0053-0060).
Regarding claim 36, modified Schwiertz teaches that the at least one further interlayer (18) is a fiber-reinforced plastic (Schwiertz, Par. 0085 – see GRP).
Regarding claim 37, modified Schwiertz teaches the cylinder according to claim 18 as stated above. Modified Schwiertz further teaches that the material for the second compressible layer has a Shore D hardness of greater than about 10 (Zhou, Par. 0039-0040), which is equivalent to a Shore hardness A of greater than about 68 as evidenced by Shore Hardness Scales, which overlaps the claimed range of 15 to 80 and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Modified Schwiertz does not specifically disclose that the material for the first compressible layer has a Shore A hardness of from 15 to 80.
Zhou teaches a multilayer cylinder for printing comprising an outer layer and a compressible layer (annular elastomeric layer 130) wherein the compressible layer comprises an elastomeric material (ethylene propylene diene rubber) (Zhou, Abstract, Par. 0015, 0035-0037, and 0041). Zhou further teaches that the material for the compressible layer has a Shore D hardness of greater than about 10 (Zhou, Par. 0039-0040), which is equivalent to a Shore hardness A of greater than about 68 as evidenced by Shore Hardness Scales, which overlaps the claimed range of 15 to 80 and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Since both modified Schwiertz and Zhou are analogous art as they both teach multilayer cylinders for printing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Zhou and use Zhou’s compressible layer (130) as Schwiertz’s first compressible layer (26). This would allow for support for the cylinder and off-axis movement (Zhou, Par. 0035).
Regarding claim 41, modified Schwiertz teaches that the elastic material of the second compressible layer is an ethylene-propylene-diene rubber (Zhou, Par. 0041).
Modified Schwiertz does not teach that the elastic material of the first compressible layer is an ethylene-propylene-diene rubber, a styrene-butadiene copolymer, a styrene-isoprene copolymer, a polyether-amide, a silicone rubber, or combinations thereof.
Zhou teaches a multilayer cylinder for printing comprising an outer layer and a compressible layer (annular elastomeric layer 130) wherein the compressible layer comprises an elastomeric material that is ethylene propylene diene rubber (Zhou, Abstract, Par. 0015, 0035-0037, and 0041).
Since both modified Schwiertz and Zhou are analogous art as they both teach multilayer cylinders for printing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Zhou and use Zhou’s compressible layer (130) as Schwiertz’s first compressible layer (26). This would allow for support for the cylinder and off-axis movement (Zhou, Par. 0035).

Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Schwiertz (EP-3243660-A1, US-20190143671-A1 used as English language equivalent for all citations) in view of Zhou et al. (US-20160121598-A1).
Regarding claim 38, Schwiertz teaches a hollow cylinder, the cylinder having a layer structure which comprises in this order, from inside to outside, a base layer (14), a first compressible layer (16 – “expandable foam layer”), a filling layer (20), an interlayer (24), and a second compressible layer (26) (Schwiertz, Par. 0014-0016, 0084-0085, and 0144-0179, Figs 6-7, and 9-10). Schwiertz further teaches that the first compressible layer is an expandable foam layer therefore made of an elastic material (Schwiertz, Par. 0016 and 0084-0085).
Schwiertz does not teach an outer layer forming a lateral surface of the cylinder, the material of the outer layer being selected from the group consisting of: metals, ceramics, plastics having a Shore D hardness in the range of 60 to 99, and combinations thereof. 
Zhou teaches a multilayer cylinder for printing comprising a rigid outer layer (120) and a compressible layer (annular elastomeric layer 130), wherein the outer layer comprises a metal (steel) (Zhou, Abstract, Par. 0015, 0028-0031 and 0035-0037). 
Since both Schwiertz and Zhou are analogous art as they both teach multilayer cylinders for printing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Zhou and added Zhou’s outer layer (120) to the cylinder of Schwiertz’s. This would allow for a smooth, hard outer surface of the cylinder for effective printing (Zhou, Par. 0005, 0015, and 0028).
Regarding claim 39, modified Schwiertz teaches that the first compressible layer is an expandable foam layer therefore made of an elastic material (Schwiertz, Par. 0016 and 0084-0085).
Modified Schwiertz does not teach that the second compressible layer is made of an elastic material. 
Zhou teaches a multilayer cylinder for printing comprising an outer layer and a compressible layer (annular elastomeric layer 130) wherein the compressible layer comprises an elastomeric material (ethylene propylene diene rubber) (Zhou, Abstract, Par. 0015, 0035-0037, and 0041).
Since both modified Schwiertz and Zhou are analogous art as they both teach multilayer cylinders for printing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Zhou and use Zhou’s compressible layer (130) as Schwiertz’s second compressible layer (26). This would allow for support for the cylinder and off-axis movement (Zhou, Par. 0035).
Regarding claim 40, Schwiertz teaches a hollow cylinder, the cylinder having a layer structure which comprises in this order, from inside to outside, a base layer (14), a first compressible layer (16 – “expandable foam layer”), a filling layer (20), an interlayer (24), and a second compressible layer (26) (Schwiertz, Par. 0014-0016, 0084-0085, and 0144-0179, Figs 6-7, and 9-10). Schwiertz further teaches that the first compressible layer is an expandable foam layer therefore made of an elastic material (Schwiertz, Par. 0016 and 0084-0085).
Schwiertz does not teach an outer layer for accommodating further cylinders, the outer layer forming a lateral surface of the cylinder, the outer layer being dimensionally stable.
Zhou teaches a multilayer cylinder for printing comprising a rigid outer layer (120) and a compressible layer (annular elastomeric layer 130), wherein the outer layer comprises a metal (steel) (Zhou, Abstract, Par. 0015, 0028-0031 and 0035-0037). 
Since both Schwiertz and Zhou are analogous art as they both teach multilayer cylinders for printing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Zhou and added Zhou’s outer layer (120) to the cylinder of Schwiertz’s. This would allow for a smooth, hard outer surface of the cylinder for effective printing (Zhou, Par. 0005, 0015, and 0028). Regarding the limitation “for accommodating further cylinders,” nothing in Schwiertz Zhou would indicate that further cylinders could not be applied to the outer layer and therefor the limitation is satisfied.

Response to Arguments
Applicant’s remarks and amendments filed 03/18/2022 have been fully considered.
Applicant request withdrawal of the rejections under 35 USC § 112 set forth in the previous office action. 
The rejection under 35 USC § 112 regarding claim 18 has not been withdrawn as the present claim amendments do not remedy the stated deficiencies. 
The other rejections under 35 USC § 112 set forth in the previous office have been withdrawn due to the present claim amendments.
Regarding arguments directed to the rejections over prior art, on pages 8-10 of the remarks, Applicant first argues that Schwiertz does not teach the newly amended claim 18 limitation of a second compressible layer made of an elastic material. This is found persuasive:
A new grounds of rejection has been made due to the present claim amendments. The new grounds of rejection now relies on newly cited Zhou to teach the limitation regarding a second compressible layer made of an elastic material.
Secondly, on pages 10-11 of the remarks, Applicant argues that Busshoff is directed to solving a different problem and thus is not analogous art. This is not found persuasive for the following reason:
In response to Applicant's argument that Busshoff is nonanalogous art, it has been held that a prior art reference must either be in the field of Applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Busshoff, Schwiertz, and the instant application are all in the same field of endeavor. All of Busshoff, Schwiertz, and the instant application are directed to multilayer cylinders of printing and therefore Busshoff is analogous art.
Thirdly, on page 11 of the remarks Applicant argues that Busshoff does not teach the limitations of newly added claims 38 and 40 regarding the outer layer. This is found persuasive:
A new grounds of rejection has been made for newly added independent claims 38 and 40. The new grounds of rejection now relies on newly cited Zhou regarding the newly added limitations for the outer layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782